Exceptions to master’s repor*33t upon a reference to ascertain the defendant’s damages by reason of an injunction. The chancellor held that the purchaser of mortgaged premises, upon a foreclosure and sale thereof, is entitled to the growing crops or emblements thereon, as against the mortgagor, and that as they wonld necessarily enhance the price which the mortgaged premises would bring at the sale it is proper to allow the value of the crops &c., taken off by the mortgagor, previous to the sale, as a part of the defendant’s damages by reason of the injunction.
Damages sustained by reason of injunction.
That the interest upon the whole sum, the collection of which was either suspended or defeated is also a part of the damages sustained by the defendant, by reason of the injunction.
That a party enjoined is also entitled to recover, as damages, the counsel fees which he has been obliged to pay, to obtain a dissolution of the injunction; as well as the taxable costs of so much of the proceedings in the suit as were necessary to obtain such dissolution.
The costs of the reference to ascertain the amount of damages is also a part of the damage which the party enjoined has a right to recover, upon the dissolution of the injunction.
Exceptions overruled with costs; and master’s report confirmed.